 LUTHERAN SOCIAL SERVICE OF MINNESOTALutheran Social Service of Minnesota, Inc. andDennis Johnson. Case 18-CA-6149June 20, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn February 26, 1980, Administrative LawJudge Bernard Ries issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONBERNARD RIES, Administrative Law Judge: Thismatter was heard in Duluth, Minnesota, on October 23-24, 1979. At issue is whether Lutheran Social Services ofMinnesota, Inc., herein called Respondent, violated Sec-tion 8(a)(l) of the National Labor Relations Act, asamended, by discharging employees Dennis Johnson andRay Schaefbauer on January 24, 1979.'Briefs have been received from the General Counseland Respondent. On the basis of the briefs, the entirerecord,2and my impression of the witnesses, I make thefollowing findings of fact, conclusions of law, and rec-ommendation.Respondent is a social welfare agency which, interalia, operates the Bethany Lutheran Home for Children,herein called the Home, located in Duluth. The Homewas originally established to provide treatment for emo-tionally troubled and socially maladjusted children. Sub-sequently, and as of the time of the hearing, two othertypes of programs, more custodial than therapeutic innature, were also instituted; one is referred to as the"crisis shelter," into which youths are admitted for tem-The complaint and answer establish that the exercise of jurisdictionover Respondent by the Board is appropriate.I certain errors in the transcript have been noted and are hereby cor-rected250 NLRB No. 18porary placement of up to 60 days while awaiting otherliving arrangements, and the second is the "livingcenter," for older teenagers whose prospects of place-ment elsewhere are problematical. The children in thetreatment program, the crisis shelter, and the livingcenter all reside in the facility, and most of them attendschool on the premises.The Home is a two-story structure. The treatment pro-gram consists of two groups of children known asgroups A and B, which are located on different floors,one above the other. Although, as we shall see, the sizeof the groups varied from time to time, the Home's li-cense permitted a total of 24 children in the treatmentprogram, or a maximum of 12 in each group. Supervisionof the groups is provided by four full-time and one part-time "residential counselors" for each group; the immedi-ate supervisor of each team is denominated a "socialworker." These staff members, in their respective teamsA and B, work on one of three shifts, evidently inter-changing the shifts periodically. The morning shift, 7a.m.-3 p.m., for the bulk of which the children are inschool, and the evening shift, from 11 p.m.-7 a.m., whenthe children are in bed, are the less demanding tours otduty; only one counselor attends each group on themorning shift, and a single counselor is in attendance forboth groups at night. From 3 p.m. to II p.m., two coun-selors are on duty with each group.The objective of the treatment program is to return tothe societal and emotional mainstream of life thoseyouths who, for one reason or another, have foundthemselves washed on the shore. I found this case to bean extraordinary one, presenting as it did a parade ofwitnesses on both sides who, without exception, wereimbued with a sense of staunch dedication to the worthyoccupation which they have chosen to pursue. They are,while not devoid of human frailty, unusually bright, per-ceptive, sincere, strong, and devoted people, engaged ina pursuit the success of which calls upon the applicationof all those qualities and more. They work in an environ-ment and for a cause-the rehabilitation of troubled chil-dren-which must surely be steeped in currents of emo-tion seldom encountered in more ordinary employments.The dispute which gave rise to this case implicates manyof the special characteristics of the work setting, as wellas the particular personalities of some of the individualsinvolved. The interplay of these ingredients, the Govern-ment claims, resulting in the discharge of two residentialcounselors, must be held violative of the Act. I do notthink the statute was intended to prohibit the personnelactions taken by the Home on the record made here.Dennis Johnson was twice employed by the Home,from March 1975 to February 1976, and then again fromMay 1977 to January 24, 1979. Ray Schaefbauer washired in October 1977 and was discharged, with Johnson,on January 24, 1979. At the time of their discharge, bothwere residential counselors on team B; Johnson had ap-parently worked on the team since his employmentbegan, and Schaefbauer, whose first position with Re-spondent was as a counselor in the crisis shelter unit, hadjoined team B in September 1978.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 24, Johnson and Schaefbauer were calledin by Robert Schultz, director of the Home and were in-formed that they were being discharged. He handed eachone identical letters, reading as follows:A meeting was held on 12/12/78 with Mr. TerryTellefson explaining to you and other team mem-bers program changes and the necessity of thesechanges. It was further pointed out that continuednegativism about the changes (changes which in-cluded filling available beds to 11) could result intermination.To [the] present you continue to demonstrate amost negative attitude toward any of the changes;consequently this is to inform you of the termina-tion of your employment.You will be continued on the payroll for 30 dayswhich is a requirement of the personnel policies butyou will be relieved of your duties today, 1/24/79.Section 8(a)(1) forbids employers "to interfere with,restrain, or coerce employees in the exercise of the rightsguaranteed in Section 7." The latter section establishesfor employees "the right to self-organization, to form,join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection."It is the General Counsel's straightforward theory thatthe "negativism" displayed by Johnson and Schaefbauertoward certain "program changes" constituted "concert-ed activities for the purpose of. ..mutual aid or protec-tion," and that the discharge letters on their face thusdemonstrate the illegality of the terminations. The evi-dence of record here clearly shows, however, that "neg-ativism" toward the "program changes" does not ade-quately describe the context and the circumstanceswhich brought about the terminations on January 24. Itseems appropriate in considering this case to discuss theevidence in the aggregate.The record shows that Dennis Johnson is a young manof complex personality and unquestioned capabilities. Aglowing evaluation of Johnson written in March 1978 byWilliam Adams, social worker in charge of team B,stressed Johnson's "leadership" ability as one of his "out-standing qualities." The evaluation also spoke of John-son's "sincere commitment to helping others," of the factthat he is "empathetic and sensitive" to the needs ofyoung people, and of the fact that, while "tough andtaking firm stands in his dealings with others," and "out-spoken in expressing himself," Johnson is "sensitive tofeelings and individuals."Johnson's "outspokenness," coupled with his "sincerecommitment" to his work, found expression prior to theadvent of the "program changes" to which the termina-tion letters referred. Before the appearance in October1978 of Terry Tellefson as the new assistant director ofBethany, and the institution of those changes, Johnsonhad, as Adams testified and others confirmed, been "aconstant critic of programming." Johnson had consideredboth director Schultz and the previous assistant director,Ecklund, to be incompetent, and had expressed himselfaccordingly.The record shows that Johnson had himself appliedfor the job of assistant director on two previous occa-sions without success. Tellefson testified that a day or soafter he entered upon employment on October 2 he metwith Johnson, who discussed his feelings regarding theneed for changes in the program, and mentioned that hehad applied in vain for the job awarded to Tellefson and"was feeling kind of negative, or 'bummed out' I believewas his term, about Bethany at that time."3Tellefson'searly exposure to Johnson was under unfriendly circum-stances. On October 9, two of the boys in group B men-tioned to Tellefson that Johnson had told them thatAdams "didn't care about them" and was not trying tohelp them. Tellefson then called Johnson into his office,where Johnson admitted having made the remarks. Tel-lefson said that such conduct was intolerable and, if itshould recur, would be grounds for termination.4In taking charge of the three programs upon his arriv-al in October, Tellefson reviewed the situation withSchultz. Lutheran Social Services expected the BethanyHome to be self-supporting, but the Home had in factbeen operating over the prior few years at a heavy defi-cit. The essential problem was that, although the treat-ment groups were licensed and budgeted to treat asmany as 12 children in each group, the intake over thepreceding years had fallen below that figure, thus depriv-ing the Home of funds which would otherwise be re-ceived from social agencies making referral of children.A study showed that some 60 percent of all referralswere not being successfully entered into the Home, halfof them because the staff was rejecting the applicantsoutright and the other half because the county, not re-ceiving a prompt response from the Home, was placingthe children elsewhere.Tellefson and Schultz concluded that action was nec-essary to correct the operational deficit, and they decid-ed upon some policy changes closely related to eachother. It was first decided that each treatment groupshould aim at having a total of 11 youths instead of thecurrent 8 or 9.sIn this connection, Tellefson was tohave the final say as to whether an applicant should beaccepted into a group. Whether this was in fact a depar-ture from the nominally existing policy is questionable,since the evidence tends to show that the assistant direc-tor had always had the final word; in any event, the an-nouncement was at least designed to emphasize that thestaff should understand that it would have less controlover such decisions than in the past. The third related"change," as a corollary of the increased intake, was the3 Johnson testified that such a meeting occurred, but gave few particu-lars.4 This testimony, like much of Respondent's testimony, was notdenied. In addition, Tellefson prepared an October 9 memorandum aboutthe interview which is in evidence.I There is testimony in the record that the announced goal was thelegal limit of 12 children, but Tellefson testified about moving to "a pro-gramming capacity of 1 with a license for 12," and the termination let-ters, as set out above, spoke of resistance to the change of "filling availa-ble beds to I1." A complaint form filed by Schaefbauer also refers to"bring the group size up to eleven."36 LUTHERAN SOCIAL SERVICE OF MINNESOTAprobable need to accept types of children previously re-jected; in the words of one of Respondent's witnesses,"probably a little tougher than we're taking right now,not by the fact that they're more delinquent, but maybe alittle more disturbed." In anticipation of the fact thatsome more difficult children were expected, there wouldbe a fourth change-an increase in the amount of indi-vidual therapy, as contrasted to group therapy, with theadministration of the individual therapy to be undertakenby the social worker heading each treatment team.6Tellefson testified that he began discussing thesechanges informally with the staff personnel within a fewweeks of his arrival at Bethany. Thereafter, probably onDecember 6, he convened an all-staff meeting at whichhe more formally set out his "philosophies [and] ...thedirections we need to go," including the foregoingchanges. The reaction of the counselors to these changeswas not enthusiastic on the whole, but the resistanceseemed to be centered in team B. Accordingly, on De-cember 12, Tellefson met with team B personnel andagain discussed some of the new procedures. His notes ofthat meeting show his awareness of the opposition ema-nating from team B:In as much as Team B members have felt in thepast they were doing a good job working with thetype of individuals with whom they were workingand in as much as they did not feel a desire tochange that individual, it was explained that theirdecision at this juncture was either to change orleave the program. It was further pointed out thatshould an individual decide to continue to work forBethany, it is expected that that work will be withinthe spirit of the program changes rather than justfollowing the letter of the law. At this point inBethany's history, deviciveness [sic] in the area ofprogram change is seen as being extremely detri-mental, consequently individuals who continue tobe extremely negative will be discharged from em-ployment.* * **Again it must be emphasized that I see individualson the treatment team B as having the capacity forproviding excellent work with adolescents. Howev-er, the current negativism and lack of willingness tomake changes is hamstringing the current function-ing and in all likelihood the ongoing functioning ofthe team. Unless that negativism changes, treatmentteam B as an entity will cease to exist.Tellefson had copies of his memorandum distributed toteam B members.As I appraise the record, several things may generallybe said about the "negativism" voiced between Octoberand January at Bethany. One is that, although there wasdissatisfaction expressed in all quarters, its epicenter wasfound in team B and, more particularly, in two of theteam B members-Johnson and Schaefbauer, with theThe policy changes did not directly affect the crisis center or theliving shelterformer the evidence is that the unhappiness expressed bythese two was directed not simply at the programchanges initiated by Tellefson, but at Tellefson himself asan administrator and a person, and, equally, at the per-sonalities and competence of the other supervisors andsome rank-and-file employees as well. A third generaliza-tion which may be made is that, during this period, thepotential for personal and professional rapport betweenJohnson and Schaefbauer and the supervisors was effec-tively nullified by various reports of the behavior of theformer two individuals and disputes over acceptable re-medial techniques. Fourth, it may be fairly said that thedisharmony which permeated the Home, much of it en-gendered by Johnson and Schaefbauer, was in largemeasure communicated to Schultz and Tellefson, eitherby the remaining counselors or by the other supervisors.Fifth, it is also clear that the dissension caused primarilyby Johnson and Schaefbauer wreaked havoc throughoutthe Home.It is difficult to summarize the testimony in this case,touching as it does on a number of different subjectsover a substantial period of time. It might be well tobegin with the evidence showing that although the com-plaints about Tellefson may have been rooted in the pro-gram changes announced by him in October, theyevolved into more generalized and unspecific character-izations of his competence (perhaps aggravated by Tel-lefson's "guite aggressive" nature, in Schultz' words), aswell as that of Schultz, Adams, and other employees.A memorandum in evidence from Adams to Tellefsondescribed a brief meeting of the team B staff held afterthe all-staff meeting on December 6. Johnson and GaryPeterson, another team B member, had said that "thefucking place should be closed" because it would include"tougher, older kids who we didn't have a program for."Johnson had mocked Tellefson because of some state-ment the latter had made about the living center, whichJohnson had described as a "pit." Adams concluded,"The attitude and tone of the above meeting was ex-tremely negative and down on any changes, new direc-tions, and toward the Living Center which remains a'joke and a waste."'Adams testified that the team in general opposed suchmatters as Tellefson's control over choice of applicants,and that he heard Johnson refer to Schultz as a "fucker"on no less than five occasions, and also heard Tellefsonbeing called an "asshole" by Johnson and Schaefbauer.Their criticism, said Adams, was "occurring daily," andthey "constantly" expressed their opinions about the in-competence of Tellefson and Schultz. In addition, Adamsrecalled criticism by Johnson and Schaefbauer of theability of Larry Molstad, the social worker in charge ofteam A, and he heard Johnson say that Jeff Sund, amember of team A, was "a religious nut who didn'tknow what to do with kids." Further, there was "opencriticism" leveled at Darryl Barnack, the coordinator ofthe living center, to the effect that he did not "knowwhat he's doing; he sits around and does nothing," andat the entire staff of the living center: "[AIII they have isa bunch of shitheads down there." Adams said that hekept Tellefson up to date on the flow of criticism.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMary Conway, a member of the living center staff,credibly testified that, on the whole, neither team A norteam B was happy with the control exerted over theirwork by Tellefson. She heard Johnson and Schaefbauer,as well as the other members of team B, make "very fre-quent" criticism of the competence of Tellefson, Schultz,and the rest of the supervisors.7In her view, Johnsonand Schaefbauer were "the most vocal and the mostverbal in their criticism." Tellefson testified that he askedConway and Theresa Strike, another counselor known tobe friendly with Johnson and Schaefbauer, to speak withthem about their disturbance of the morale at Bethany,and Conway testified that she had "a number of discus-sions" with Schaefbauer about "how to get what youwanted to get without going crazy about it."Shirley Piette, a residential counselor on team A, testi-fied that, while all four units had some concern over thechanges, team B was "more verbal and more abusive,"and Johnson and Schaefbauer were "more vocal" thanthe other members of team B. Between October and Jan-uary, at a "fairly frequent" rate, Piette heard the twocomplain that Schultz and Tellefson were "more con-cerned with the dollars and cents of running the treat-ment center rather than the care of the child" and"didn't know their job." They uttered similar criticism of'the capabilities of Larry Molstad and Bill Adams. Theseremarks were "a continual thing" and "became exces-sive." She further heard children in her group, echoingJohnson and Schaefbauer, say that Schultz was "onlyconcerned with money and that's why we have to stayhere."Piette also recounted an incident on October in whichJohnson had called one of the young residents in groupA "a piece of shit"; the boy became angry and startedthrowing chairs, and a considerable amount of "reenforc-ing" was thereafter required. Tellefson, hearing of this,called Johnson in and told him to refrain from such be-havior.8John Moline was the intake coordinator for the crisisshelter. He testified that, by January 1979, Johnson andSchaefbauer "were destroying the kids and they weredestroying the whole thing that was happening there, es-pecially undermining Bill Adams who I felt was a verygood social worker." He recalled an occasion in late Oc-tober or early November when he, Adams, and Johnsonwere sitting in a lounge area discussing the projected in-crease in group size. Johnson, in the presence of youthfulresidents, said that management only wanted biggergroups because of the money involved, and "Tellefsondoesn't know what the hell he's doing." A child wasI Conway and other witnesses were not in daily contact with Johnsonand Schae'bauer, but their testimony is peppered with such words as"frequent" and "constant " It seems evident to me that these credible wit-nesses were giving an accurate, if impressionistic, sense of repeated inci-dents experienced personally or through "feedback." an oft-used word, ina milieu of a closely related group of staff members It may be thatConway. for instance, heard Johnson say something on ine day and thenheard similar remarks attributed to him by others on following days It isimpossible to read this record without gaining a clear perception of the"near constant tension and antagonism" reported by Johtlson himself, asdiscussed below, a condition to which the other staff members wereplainly attunedm At the hearing. Johnson branded this name-calling as all appropriatetechnique in some situations.caught up in another conversation in early January, ac-cording to Moline. On this occasion, Johnson andSchaefbauer were questioning the youth about a groupmeeting earlier in the day, and the latter said that thegroup had not considered a particular problem of his.Johnson complained about Adams' incompetence, andSchaefbauer "just kind of sat there and laughed andagreed with him."'According to Jeffrey Sund, a team A counselor, al-though all the members of team B were critical ofSchultz and Tellefson, Johnson and Schaefbauer werenotable in this regard, calling Schultz a "fucker," an "as-shole," and saying that he was incompetent; the criticismof Schultz and Tellefson "got to be a very constant typeof thing." On one occasion, Johnson questioned, to oneof the residents, Sund's motives in dealing with anotherresident, and Sund felt compelled to tell Johnson thatsuch comments made it difficult for Sund to work withhis own group.Darrell Barnack, the coordinator of the living center,said that he conversed often with Johnson and Schaef-bauer, sometimes in the presence of other staff andyouthful residents; that they "frequently" made deroga-tory comments about Schultz and Tellefson, includingreferences to Schultz as an "asshole" and a "fucker";that they demonstrated a "hostile attitude that the al-mighty dollar was the ruling factor as opposed to thequality treatment that possibly could be given to kids";and they "felt that they had things rammed down theirthroat." Barnack testified that in December he saw John-son, in the presence of a resident, take down a writtenrule against swearing by the children, which was postedin a lounge area, tear it up, and throw it away. Molstad,who had been told of this incident by Barnack, subse-quently testified that, on the following day, some of theteam A children approached and asked him if the rulewas still to be in effect for team A, since Johnson hadeffectively rescinded the policy for team B. On January10, according to Barnack, he saw that some childrenfrom team B were in the gym without supervision, con-trary to policy. He found Johnson and told him to go tothe gym. Forty-five minutes later, he found the childrenstill by themselves in the gym, and again sought outJohnson, who then removed the youths from the gym. toBarnack also testified to a subject touched upon bymost of Respondent's witnesses-the excessive use ofprofanity and vulgarity by Johnson and Schaefbauer.While it is clear that impolite language was not unknownto the Home or its residents, the record does leave theimpression that the two counselors' use of vulgar lan-guage was, in Barnack's words, "very inconsistent withthe overall policy, the overall philosophy of the Luth-eran Social Service as an entity"; that is, "to providequality care and service to the children in a Christian-like atmosphere and a Christian-like way.""" Mline told Tellefson about these incidents,i. " arnack reported this incidetnt in a n,,te to 'rllefso, n lie also in-formed I ellefsoin of the other mailers set out abovei At the hearing. Johnson ill effect denied that lie had ever employedvulgar lanlgUaigC about the manlagers, hut I find the evidence it) the coln-trary to he conlliicing Schaelhauer candidly admitted that he had usedword, like asshole" to l describc Tellerfson. Schultz. and Adams.38 LUTHERAN SOCIAL SERVICE OF MINNESOTALarry Molstad, the team A supervisor, testified thatJohnson had exhibited such dissatisfaction about the ad-ministration of the Home even prior to Tellefson's arriv-al that Molstad had recommended to Schultz and thenAssistant Director Ecklund that Johnson be discharged.Molstad spoke of this matter in his first conversationwith Tellefson, who said he would take the complaintinto account in the process of "get[ting] a feeling forthings."In addition to the October incident in which Johnsonhad called a team A resident a "piece of shit," as earlierdiscussed, Molstad spoke of another occasion in Octoberin which Johnson and some members of his group cameto the team A area and had a confrontation with one ofthe girls about some remark, leaving her "extremelyangry, hurt," and also "again leaving an angry adoles-cent for someone else to have to deal with." Molstad fur-ther testified to an incident in December in which, fromhis office, he could hear Johnson, upset for some reasonabout the living center, loudly complaining about Adams"being incompetent and not doing anything." Moistadalso testified that, in late 1978 and early 1979, he wasgetting "a great deal of feedback" from the residents inhis group that the administration was only "interested inthe making of money and that we were turning a profiton having the children there." This notion was attributedby the children to Johnson, Schaefbauer, and Peterson.There is also some particular evidence about supervi-sory concern with Schaefbauer's work. Moline testifiedthat Schaefbauer's employment in the crisis shelter priorto September 1978 had not been satisfactory, and thatSchaeflauer had moved to team B only after his applica-tion for a certain position in the crisis shelter had beenrejected because "he didn't work well with the peopleon our team." When Tellefson came to Bethany, Molinehad told him that "we didn't like [Schaefbauer's] workand that, I think he was too strong a disciplinarian forour unit."Tellefson had a confrontation with Schaefbauer duringthe Christmas period, in which he criticized Schaef-bauer's technique in two particulars. A few days later,Schaefbauer raised the same issues again with Tellefson,appearing to be angry and to consider Tellefson to be inerror in his views. Schaefbauer's testimony essentiallyconfirmed Tellefson's account of this episode. He alsosaid that he subsequently heard from another counselorthat Tellefson had characterized him as "dangerouslyclose to being insubordinate."Schultz testified that, in January, he had chastisedSchaefbauer for using excessive profanity in front of theyoungsters, and Schaefbauer had said he felt that he was"doing what I'm suppose to be doing."Certain specific events seem to have precipitated thedecision to discharge Johnson and Schaefbauer on Janu-ary 24. On January 22, according to Molstad, team Acounselor David Mattel approached Johnson in the tele-vision lounge where he was sitting with some team Bresidents. Mattel told Johnson that Tellefson had askedhim to see if Johnson wanted to attend a certain confer-ence. Johnson replied, "Has that goddammed Tellefsongot you doing his work? What are you, a brown noser? Ibet Telleeson sucked you into taking the residential coun-selor III position or are you smarter than that, Mattel?"This was reported to Tellefson by Molstad in the lateafternoon of January 23 at a gathering of supervisors tobe discussed below.On January 23, one of the periodic all-staff meetingswas held. In the course of the meeting, Moline raised aquestion about the present size of group B, leading to re-marks by Johnson, Schaefbauer, and perhaps Petersonwhich Molstad characterized at the hearing as "ratherderogatory, kind of demeaning to administration foragain attempting or suggesting that we increase thegroup size and work with a more difficult child." Ac-cording to Barnack, "the heated nature of the discussionthat followed" was accompanied by "tension in the air..so thick you could almost cut it with a knife."12Tellefson testified that after the staff meeting, at orabout 3:30 p.m., Adams reported to him about a discus-sion that morning with team B residents, during which"several of them mentioned that Dennis was right, thatall [Schultz] was concerned about was money and hewas not concerned about care." :'Toward the end of the day on January 23, the supervi-sors drifted into Schultz' office, at which time there wasdiscussion, in Schultz' words, "[a]bout Dennis Johnsonand the dissent that was going on and the continued dis-ruptive behavior of his and his complete opposition toeverything." The meeting ended without resolution.The following morning, having considered the matterovernight, Scultz called in Tellefson and talked "in termsof termination of Dennis Johnson." Just prior to thismeeting, Moline had notified Tellefson of an incident onthe previous evening in which a resident was in theroom when Johnson and Schaefbauer had mocked atraining course being instituted by Tellefson for thecounselors, and had launched into the now familiar litanyabout management being inept and conerned only aboutmoney. 1 4Tellefson agreed that Johnson should be discharged,but further believed that Schaefbauer should also go.'I There was some suggetilon al the hearing that Molline calculallcdl)raised this subjhclt. novwing Ihal it would be a catalysl for conitroitr%There certainly was ilotiihng in Moline's 'very imprssite dememianror tosuggest that this Machiavellian speculation has any salidily'3 As shown ihroughout. a nunhber of Respondent's witnesses reilledsimilar Incidenls in which children had attributed such remarks Io Johnson and/or Schaefbauer No ohbjection was lodged to such teslimony ()nt1wo occasions. Respondent's witnles. Moline, had diretly ' heard Ihesestatements being made In the presence of children Johnslon tesilfied thathe "neer" stated in front of the residents his belief that Schultz was in-terested only in money, although he ionceded making such statements ltoother staff memhbers. I am inclined Io believe that Johnson was beilgovierly defensive on this score. just as he was in testifying that he had notfelt that Schultz was incompetent in the face of his complaint form re-quest for an investigation into the competency of Schultz and others. asdiscussed below. Schaetfauer conceded having said ioi other staff mcimhers that Tellefson. Schultz. and Adams did not "know w"hat they weredoing." and said that Johnson had expressed sImllar beliefs Io himi' This is essentially the only incident reported by Respondlent's wit-ne,,tcs which Johnson and Schaefhauer atlempted. ir rebuttal. to deny;they remembered the general coll.sersatiin. hut stated that. while therewals a residein hriefly nearby. he did not osverhear It Although I culisd-cred Johinsol and Schaelhauer i, be hbasically sincere ,itnccs .o i, wasMollne Hris detailed memorandum about the cemnt. whlch supports hisclaim, seems moire reliable than the allempt hy the two counselors todredge the unremarkable incident from their memorn, o montlhs later39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchultz seemed surprised, saying that "I asked him whybecause I hadn't hear the degree of problems that, thebehavior and attitude and the rest of the things thatDennis was displaying from Ray, but [Tellefson] alsomentioned that there was also a problem with his work,the unsatisfactory work. So there were two areas." Tel-lefson agreed at the hearing that he had suggestedSchaefbauer's discharge, saying that his professional in-adequacy played a role in the suggestion, but also saying(and seemingly the principal consideration), "I was veryconcerned that if only Dennis were terminated thatbased on some of the things I had seen in the closemin-dedness of Ray, that he may well utilize the adolescentsto act out Dennis' discharge, again bringing the kids intosomething they should not be involved in."'5Although the termination notices given the two em-ployees that afternoon refer only to the "negativism"evinced toward the program changes, the testimony indi-cates that the reasons given in the termination interviewswere less restricted in scope. Thus, Johnson testified thatSchultz said he was being fired "because of my outspo-ken criticism of program changes, my foul language andthat I was ...abusing and injuring youth," withSchultz mentioning that Johnson had allegedly referredto Schultz as a "fucker" and also to "fucking socialworkers."6 Tellefson then, according to Johnson, alsoaccused Johnson of having called Tellefson a "fucker," afact which had "come from youth in the program andfrom employees," and he also referred to Johnson's con-versation with Mattel of recent vintage. Schaefbauer tes-tified that, in his more concise exit interview, he wastold that he was being terminated "[f]or two reasons,first being [my] continued negativistic attitude towardsprogram changes and ...the second reason was thatmy work ...was unsatisfactory." In explanation of thelatter reason, Tellefson mentioned their two previous dis-cussions about Schaefbauer's work techniques.The record leaves no doubt that the Bethany Homewas racked with discord at the time of the terminations.An employee complaint form filed by Johnson on Janu-ary 31 began, "The situation at Bethany has been one ofnear constant tension and antagonism between manage-ment and staff." Schaefbauer said, on a similar form,"The situation at Bethany is one of frustration and dis-content. Management and staff do not work harmonious-ly; instead they oppose each other." The testimony pre-sented by the impressive array of witnesses appearing forRespondent made clear their own belief that the rancorhad been caused in large part by Johnson and Schaef-bauer and had been dissipated by their termination.Mary Conway stated, "Well, it was demoralizing. Itwas getting to a point where people were becoming verydissatisfied with their work. I was. I was seeing it tobecome very explosive. I didn't think it could becomecorrected, how that would happen. Just going in thebuilding every day got to be a job in itself, and to thel' Schultz and Tellefson explained at the hearing that. although theother members of team B had also expressed dissatisfaction, they seemedless antagonistic and more willing to understand and cooperate.16 Schultz recalled raising the issue of the use of obscenity; he deniedhaving accused Johnson of "abusing" children, although he "may havesaid that this is affecting children."point where I seriously considered leaving." She com-mented a number of times to her supervisor, Barnack,that she was "tired of it ...and that it was botheringme." She believed that "most people felt basically thesame way I did, they were feeling incensed ...and itwas demoralizing all the way around. People were notfeeling good. It was not nice." With the termination ofJohnson and Schaefbauer, "Things are more mellow....People are more relaxed. The intense negativism isnot there right now and hasn't been for quite sometime."Shirley Piette testified: "It got to be a real pressing at-mosphere.... It didn't make me feel good about thekind of job I was doing. ...I felt that people were justgenerally depressed about what was going on, and also,you know they didn't want to come to work. They weresick and tired of listening to a lot of complaining." Piettebelieved that the criticism voiced by Johnson andSchaefbauer had "an effect" on the children and on thetreatment program. Since the departure of the two,"[T]here's an improvement. The tension is not there andI also feel that people are working together muchbetter."John Moline told us that his staff members in the crisisshelter "were just sick and tired of it." He spoke of hisbelief that the two counselors "were destroying the kidsand they were destroying the whole thing that was hap-pening there.... The whole morale was starting to godown. It was a real divisiveness." After January 24,"[T]he whole building has changed quite a bit. It's just alot easier to work there."Jeffrey Sund said that the "constant" criticism madehim "uncomfortable" and "undermined, I think, like myworking relationship with the administration." "[I]t wasdemoralizing. It got so that it was hard to come to work,harder than it was after they left. To hear constant bitch-ing, complaining, I didn't feel good about that." Afterthe discharges, it "was more comfortable, there was lesstension and less complaining, there seemed to be moreunderstanding."According to Darrell Barnack, the conduct of Johnsonand Schaefbuaer had a "devastating" effect on morale,which hit "an all-time low." He continued:A number of staff people had come to me at anumber of different occasions basically saying thatthey were sick and tired of the complaining and themoaning and groaning and the bitching that wasgoing on, particularly in team B, particularly withDennis and Ray. They were tired of it, they wantedit to stop. They wanted to get on with their busi-ness of being with the kids and providing care forthe kids without these kinds of distractions.Barnack added that since the two left their jobs, "I per-sonally think there is a great change in the atmosphere,in the staff attitude towards their jobs, towards one an-other."Finally, Larry Molstad testified that there had been "agreat deal of uneasiness on the part of the majority ofthe staff there. They were very discontent with the con-tinual negativism and the bickering going on within40 LUTHERAN SOCIAL SERVICE OF MINNESOTAtreatment team B, particularly in regard to Dennis andRay." Things have changed "immensely" at the Homesince they left: he has perceived "much more of a cohe-siveness among the staff. There is no longer a feeling ofintimidation by certain members of the program....[There is] much more of a comfortable feeling for peopleto come to work and things have improved a greatdeal."Analysis and ConclusionsSection 8(a)(l) prohibits interference with the promiseof Section 7 that employees shall have the right "toengage in other concerted activities for the purpose of...other mutual aid or protection." In determiningwhether the discharges of Johnson and Schaefbauerabridged this right, the evidence adduced here requiresconsideration of two principal issues: Did they engage in"concerted activities for the purpose of ... othermutual aid or protection"; and, if so, did the manner inwhich they engaged in such activities cause them to for-feit the protection nominally afforded by the statute?The continuing expression by Johnson and Schaef-bauer of joint concerns for nearly 4 months probablyqualifies as "concerted" behavior, at least in the sensethat they together iterated various similar attitudes. Amore serious question is raised, however, as to whethertheir conduct may properly be thought of as "activitiesfor the purpose" of objectives sanctioned by the Act.While the conduct of Johnson and Schaefbauer wasloosely concerted, it is hard to say that it was directedtoward any particular objective. There is no evidencethat they were attempting to organize a labor organiza-tion; they made no effort to invite the other employeesinto some informal coalition; they formulated no agenda;they filed no grievances; and they made no demands.What they did, essentially, was to complain, criticize,and carp from, as it were, the sidelines.The statute protects protests in which there inheresaction or the possibility of action. It has been appliedeven in cases where the dissatisfaction is embryonic andonly hints at future group behavior. In Signal Oil andGas Company v. N.L.R.B., 390 F.2d 338 (9th Cir. 1968),for example, where an employee was discharged for re-marking "Good, good, I hope they do," upon hearingthat members of another bargaining unit were planningto strike their mutual employer, his termination was heldviolative; the court stated, "The act was designed pri-marily to guarantee employees the right to organize andto engage in joint action calculated to further theirmutual interests, and it would be inconsistent with thispurpose to construe Section 7 in such a way as to ex-clude from its protection speech supporting such jointaction." 390 F.2d at 343. The prerequisite relationship ofeven such minimal conduct to the concept of "jointaction," either current or prospective, was thus empha-sized.The courts have indicated a general agreement on thispoint. In Mushroom Transportation Company, Inc. v.N.LR.B., 330 F.2d 683, 685 (3d Cir. 1964), the ThirdCircuit ruled that "it must appear at the very least that itwas engaged in with the object of initiating or inducingor preparing for group action or that it had some rela-tion to group action in the interest of the employees." Inexplaining Mushroom Transportation in Hugh H. WilsonCorporation v. N.L.R.B., 414 F.2d 1345, 1348 (3d Cir.1969), the same court noted, "'mere griping' about a con-dition of employment is not protected, but when the'griping' coalesces with expression inclined to producegroup or representative action, the statute protects theactivity." A similar view of the statute was enunciatedby the Seventh Circuit in Indiana Gear Works, a Divisionof the Buchler Corporation v. N.L.R.B., 371 F.2d 273, 276(1967): "[I]t is necessary to demonstrate that the activitywas for the purpose of inducing or preparing for groupaction to correct a grievance or a complaint."Often, employee expression of dissatisfaction may bepromptly nipped in the bud by employer discipline, andthe probability that it would have flowered into groupaction may properly be indulged on only slight evidence.The present record, however, discloses more than 3months of behind-the-scenes dissatisfaction without anyindication of an intention to cultivate it into some moreconfrontational form of expression. It may well be thatsuch conduct, though jointly engaged in by two or moreindividuals, really amounts to no more than "mere grip-ing," which the Act does not seek to protect.Beyond that question is the equally troublesome one ofwhether the nature of the concerns which inspired thetwo counselors to behave as they did fall within therange of interests to which Section 7 is addressed. Thereach of the "mutual aid or protection" clause, and thevalues it intends to advance, have not been fully andconsistently elaborated by the Board and the courts. Asthe Supreme Court has recently pointed out in Eastex,Incorporated v. N.L.R.B., 437 U.S. 556 (1978), there hasbeen some conflict in the precedents, and perhaps as au-thoritative a definition as may be found anywhere wasessayed in that case, to wit: "legitimate activity thatcould improve [the employees'] lot as employees." 437U.S. at 567Ordinarily, the applicability of the clause is not seri-ously in question because employers seldom impose disci-pline upon employees for complaining about matters notaffecting their palpable "lot as employees," nor do em-ployees often bring nonwork-related complaints into theemployment environment. On the periphery of theclause, however, there appears to be a tacit assumptionthat employee efforts to affect the ultimate direction andmanagerial policies of the business are beyond the scopeof the clause. This distinction seems to be implicit in theline of cases which holds that protests against the ap-pointment or termination of "low-level" supervisors maybe protected when directly related to the employees'conditions of employment (N.L.R.B. v. Phoenix MutualLife Insurance Company, 167 F.2d 983, 987 (7th Cir.1948); N.L.R.B. v. Okla-lnn, d/b/a Holiday Inn of Hen-ryetta, 488 F.2d 498, 503 (10th Cir. 1973)), while similaractivity with regard to "top management" of the em-ployer is not safeguarded (Retail Clerks Union, Local 770,Retail Clerks International Association, 208 NLRB 356,357 (1974); New York Chinatown Senior Citizens CoalitionCenter, Inc., 239 NLRB 614, fn. 1 (1978)).41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne of the specific changes in procedure and policyinstituted by Tellefson, alleged by the General Counselto constitute statutorily protected grounds for protest byJohnson and Schaefbauer, was, in my view, only remote-ly classifiable as a matter of legitimate employee con-cern. I refer here to the decision to increase the amountof time devoted to individual therapy; since that extraeffort was to be assumed only by the social workers incharge of each team, no new burden was imposed on theemployees. That may not as readily be said of the otherannounced policies. Of these three, two flowed from thefirst-the budgetary decision to increase the group sizeled Tellefson to assert more authority over the intakeprocess in order to assure the implementation of thatpolicy; and, similarly, the decision to increase the size ofthe groups appeared to necessitate the admission of a fewmore difficult children.As of October, team B had been supervising abouteight or nine residents. Although the parties stipulatedthat an increase to I residents did not require the em-ployees to work any additional hours, it seems clear thathaving to superintend more (and probably more aber-rant) children would likely intensify to some degree theburden of the work to be performed by the counselorswithin their 8-hour tours. Complaints addressed to thisadded burden would, I think, clearly qualify as concern-ing a matter of "mutual aid or protection" within theemployment context. See Misericordia Hospital MedicalCenter, 246 NLRB No. 57 (1979).'7It seems utterly ap-parent, however, that neither Johnson nor Schaefbauerwas in the least perturbed about the possibility of havingto work somewhat harder; their concerns about the newpolicies were entirely on another plane.The employee complaint form filled out by Johnsonon January 31 quite plainly makes the point that John-son, having twice been denied the post awarded Tellef-son, had nonetheless cast himself in a managerial role; hisundoubtedly sincere expression of opinion about the"quality of care" afforded the residents and the ability ofthe managers to manage makes very clear the reasons forhis behavior during the winter of 1978-79:Rather than dealing with the real problems (e.g.,the competency of certain social workers, expand-ing the program when the social workers can'thandle their present work loads & making staffrating procedures and work schedules more reason-able and fair), B. Schultz and T. Tellefson havechanged the program to cover the incompetenciesand reacted to staff in a vengeful, hotheaded, intimi-dating and slanderous manner. To me the basicquestion is whether it is allowable to express legiti-mate grievances and concerns about the quality ofcare given to residents without fear of reprisal.The same basic interests were staked out in Schaef-bauer's complaint form:17 It is perhaps worth noting, however, that, in the public sector casesdealing with the related question of whether class size is a mandatorysubject of bargaining, state courts "appear to be almost equally divided,"84 ALR 3d 242, 304, §26.This situation has arisen due to management dis-counting or minimizing our concerns for the resi-dents and the quality of the program. Managementhas viewed our opinions and concerns of the wel-fare of the children and the quality of the treatmentmilieu as unwarranted, unsupported bitching, in-stead of constructive opinions that could upgradethe program. I feel management takes this stand tocover up their mistakes instead of learning fromtheir mistakes, and dealing with the real problemsof Bill Adams' incompetence, staff rating proce-durests& work schedules, and bringing the groupsize up to eleven when Bill can't handle the groupnow.These statements, viewed in the light of their conductduring the months preceding their discharge, leave littledoubt that Johnson and Schaefbauer were not at all trou-bled by any additional personal demands imposed uponthem directly by the policy changes; what did disturbthem were program decisions by management and theconcomitant perceived lack of competency of manage-ment which, in their view, threatened the "quality ofcare," "the quality of the program," and the "welfare ofthe children."'gThis sort of concern is wholly profes-sional and commendable. It is, nonetheless, the kind ofconcern in the first instance confided by the statute, andour society, in management. Protest against the qualityof the product (a callous use of the term in this setting)and of those vested with the ultimate authority to estab-lish basic managerial guidelines and philosophy is not ac-tivity which could improve the employees' "lot as em-ployees" (Eastex, Incorporated, supra); that sort of inter-est is not encompassed by the "mutual aid or protection"clause, as the Board has made clear in the cases, previ-ously cited, dealing with employee efforts to affect "topmanagement."20Accordingly, I believe that, insofar as the criticism byJohnson and Schaefbauer related to disputes about direc-tion and philosophy of treatment, their concerted activityfell outside the objectives of "mutual aid or protection"i' Schaefbauer testified that the reference here was to a desire on thepart of the staff to appraise the performance of the social workers forwhom they worked.iO At the hearing, Schaefbauer again made the point that he had no perse objection to increasing the group size; there, however, his fundamentalobjection seemed to be a failure of management to consult with the staffAsked what he had "voice[d] disagreement about." he saidBasically the way Terry Tellefson was handling the proposedchanges, the way he was going about it. How he was institutingthem, like he was coming on like a little Hitler and telling everybodythat they have to do this instead of treating us like human beings andtalking to us about it. Going to 12 beds, like I told everybody elseand everybody in Bethany, I agree to that because if we have to goto 12 beds, there are 12 kids to work with, I would work with 12kids.I think it probable that, absent a collective-bargaining agent, employeesmay not assert, under the rubric of "mutual aid or protection," a right toprior consultation about changes, in contrast, of course, to their right toprotest actual changes in employment conditions once unilaterally im-posed.20 In New York Chinatown Senior Citizens Coalition Center, Inc., supra,"top management" was the executive director of a senior citizens socialfacility, who supervised three full-time employees42 LUTHERAN SOCIAL SERVICE OF MINNESOTAguaranteed by the statute.a2Furthermore, I do not findconvincing the General Counsel's alternative argumentfor finding a violation as to Schaefbauer based on Tellef-son's stated apprehension that the latter might "well usethe adolescents to act out Dennis' discharge, again bring-ing the kids into something they should not be involvedin." The concern thus articulated was not that Schaef-bauer might seek to make common cause with other em-ployees, a protected activity, but rather that he might at-tempt to arouse the children, an activity to which thestatute would not extend protection.Moreover, even if I were to assume that the concernsof the two counselors were protected by the statute, Ithink that the manner in which they sought to expressthose concerns would not be safeguarded.Some objectives theoretically embraced by Section 7may be pursued in ways considered to be inappropriate,thereby causing a forfeiture of statutory protection.While other formulations and special circumstances havebeen recognized,22the following language from PrescottIndustrial Products Company, 205 NLRB 51, 51-52(1973), is representative:The Board has long held that there is a linebeyond which employees may not go with impunitywhile engaging in protected concerted activities andthat if employees exceed the line the activity losesits protection. That line is drawn between caseswhere employees engaged in concerted activitiesexceed the bounds of lawful conduct in a momentof animal exuberance or in a manner not motivatedby improper motives and those flagrant cases inwhich the misconduct is so violent or of such acharacter as to render the employee unfit for fur-ther service.I think it fair to say that the conduct of Johnson andSchaefbauer rendered them "unfit for further service."2321 The distinction here is, I think, pointed up by two recent and super-ficially analogous cases. In The Reading Hospital and Medical Center, 226NLRB 611 (1976), concern about the elimination of a surgical residencyprogram was considered to be within the scope of the clause because itcaused operating room technicians to fear that their own duties would beenlarged. In Misericordia Hospital Medical Center, supra, a report whichcomplained, inter alia, of lack of cleanliness was construed to be akin to a"complaint of safety violations," and thus a matter of personal concern"to the employees as well as the patients.""2 N.L.R.B. v. Sands Manufacturing Company, 306 U.S. 332 (1939);Southern Steamship Company v. N.LR.B., 316 U.S. 31 (1942); N.LR.B. vLocal Union No. 1229, International Brotherhood of Electrical Workers [Jef-ferson Standard Broadcasting Company], 346 U.S. 464. (1953).23 I might note that a trend away from absolutism in this general areaof the law appears to be emerging. The context of the activity has longbeen recognized by the Board to make a difference. E A. Laboratories,Inc., 88 NLRB 673, 674 (1950) (no violation; "Columbo's verbal attackson Aufiero, although made while he was engaging in protected union ac-tivity, were not made in a bargaining conference, or on a picket linewhere lower standards of etiquette generally prevail"); Firch BakingCompany, 232 NLRB 772 (1972) (violation; the exchange of remarks oc-curred in a private office and "not on the plant floor where it could havehad a negative effect on these supervisors' status in the eyes of other em-ployees"). That the purpose of the protected activity may dictate the al-lowable modes of expression used to pursue it was suggested by the Su-preme Court in Eastex. Incorporated v. NL.R.B., 437 U.S. at 566, fn. 18("In addition, even when concerted activity comes within the scope ofthe 'mutual aid or protection' clause, the forms such activity permissiblymay take may well depend on the object of the activity"). This approachAs stated above, their behavior appears to have been es-sentially aimless and undirected, consisting of unremit-ting complaining about the value of management policiesand the competence and good faith of their managersand coworkers. It may be that their activity was concert-ed, that it had a purpose, and that the purpose was of akind protected by the Act. Even if I were to indulge allthose assumptions, it would seem that, in the given cir-cumstances, a point was reached when, particularly inview of the directionless nature of the carping, it wasproperly thought that too much was enough.Here, after 2 months of dissatisfaction, the members ofteam B were expressly warned on December 12 thatcontinued "negativism" would result in termination. Tel-lefson asked Conway and Strike to speak to Schaefbauerand Johnson about their attitude, and we know thatConway fulfilled her mission on "numerous" occasions.So far as the record shows, the discontent did not abate.Early on, it had transcended the issues of the programchanges and had been transmuted into contemptuous andvulgar characterization of the managers, their capacities,and their motives, and it continued with full vigor untilJanuary 24.Labor disputes may well engender passion, dissension,and discord; the statute says "so be it," as long as thedispute involves collective action legitimately undertakenin support of lawful ends.24Here the collective behaviorwas not the stuff of which "labor disputes" are normallymade; it was blind, aimless caviling. The faultfinding waspressed to the bitter point at which other employeesbecame "sick and tired," dreaded going to work, andthought of resigning. In a place of employment wherethe mission is to repair distressed young lives, where har-mony and accord must certainly be of critically greatersignificance than in an ordinary industrial setting, disrup-tion of that requisite environment by unstinting criticismdeserves close consideration.Perhaps the factor in the equation to which sensitivityis especially required is the involvement of the residents.The record leaves little question that they were informedthat the managers of the Home were incompetent andcared more for money than for the welfare of the chil-dren. One must assume that the effect of such commentson their sense of emotional well being could hardly havebeen salutary.As Johnson's complaint form says, the Home hadbecome a place of "near constant tension and antago-nism." For all that I know, Johnson and Schaefbauermay have been correct in asserting that Schultz and Tel-lefson are completely incompetent, and that the decisionto add more residents to the treatment groups was awas recently adopted by the Court of Appeals for the First Circuit inAbilities and Goodwill, Inc v. N.L.R.B.. 612 F.2d 6 (Ist Cir. 1979). deny-ing enforcement of 241 NLRB 27 The court there followed (and urgedthe Board to do likewise) the majority of judicial decisions relating toprotests about supervisory personnel. As construed by the court, thosedecisions held that, where the interest prosecuted (the identity of a super-visor) is, although protected, relatively peripheral, the "reasonableness ofthe means of protest" should be considered: "By thus examining both thesubstantive interest and the means of advancing it, courts have balancedmore finely the competing interests involved "24 Salt River Valley Water Users' A4sociation v. N.L R B .206 F 2d 325.329 (9th Cir 1953)43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgross misjudgment, causing more harm than good (al-though it appears that the Home has been operating sat-isfactorily since January 24). But even if the managerswere the catalysts, this record points only to the conclu-sion that the protagonists of the "near constant tensionand antagonism" were to be found in team B, mostprominently in the persons of Johnson and Schaefbauer.In N.L.R.B. v. Thor Power Tool Company, 351 F.2d 584,587 (7th Cir. 1965), a case often cited by the Board, thecourt pointed out that the leeway for untoward behaviorwhich an employee engaged in concerted activity shouldbe permitted "must be balanced against the employer'sright to maintain order and respect." Each case of thissort, of course, "must be decided on its own distinctivefacts." N.L.R.B. v. Leece-Neville Company, 396 F.2d 773,774 (5th Cir. 1968). In my view, this employer's "right tomaintain order and respect" could properly be invokedafter more than 3 months of unchanneled complainingand disparagement of management, plainly resulting indestruction of employee morale and very likely threaten-ing to do harm to the children for whose benefit the in-stitution existed.Cases cited by the General Counsel on brief for theproposition that "employee criticism of management" isprotected are inapposite here.25The behavior in thiscase was not some isolated flash of anger in a grievancemeeting or an ill-chosen remark in a union newsletter.More fitting precedent is found in cases cited with ap-proval in Southwestern Bell Telephone Company, 200NLRB 667, 670 (1972), recognizing that some balancing,taking into account the effect of employee conduct onthe discipline and efficiency of the enterprise, must beundertaken.26Thus, when employee conduct "exceedsthe bounds of legitimate campaign propaganda or is sodisrespectful of the employer as seriously to impair themaintenance of discipline," the employee may be penal-ized; "[a]n employee, by engaging in concerted activity,does not acquire a general or unqualified right to use dis-respectful epithets toward or concerning his or her em-ployer." N.L.R.B. v. Blue Bell, Inc., 219 F.2d 796, 798(5th Cir. 1955). Accord: Maryland Drydock Company v.N.L.R.B., 183 F.2d 538, 539 (4th Cir. 1950).a5 Springfield Library and Museum Association, 238 NLRB 1673 (1978);Markle Manufacturing Company of San Antonio, 239 NLRB 1353 (1979);South Hills Health System. Jefferson Center, 240 NLRB 1234 (1979);Chrysler Credit Corporation, 241 NLRB 1079 (1979); The Detroit EdisonCompany, 241 NLRB 1086 (1979).z2 In Southwestern, the mere wearing of arguably obscene buttons washeld unprotected.In the present case, the effect of the conduct on theplainly vital need for harmony, calm, and cooperationwas palpable; the Section 7 interests involved, if they ex-isted at all, were marginal. Respondent's discharge ofJohnson and Schaefbauer did not offend the statute.In the present case, the effect of the conduct on theplainly vital need for harmony, calm, and cooperationwas palpable; the Section 7 interests involved, if they ex-isted at all, were marginal. Respondent's discharge ofJohnson and Schaefbauer did not offend the statute.In none of the foregoing do I intend to imply anymalice or viciousness on the part of Johnson and Schaef-bauer. I believe, rather, that their motives were essential-ly selfless, although perhaps somewhat influenced bypersonality conflicts with the managers. Johnson was un-doubtedly possessed of laudable skill and potential;Schaefbauer, less experienced, struck me as an extremelydecent young man. However, pushed by a variety of fac-tors, made reckless by youthful indiscretion, they in-dulged in inexcusable excesses. I do not believe that thestatute proscribed their termination in the circumstancesand for the reasons set out above.27CONCLUSIONS OF LAWI. Lutheran Social Services of Minnesota, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Respondent did not violate the Act in any respectalleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER28The complaint is hereby dismissed.27 While the hastily drawn termination letters made reference only tothe "negativism" about the "program changes," I have no doubt that thedecision to discharge the two men necessarily and inescapably took intoaccount the other adverse factors recited earlier. As previously noted,both Johnson and Schaefbauer testified that subjects other than their atti-tude toward the program changes were broached in the discharge inter-views.28 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.44